Transaction Award Agreement

This Agreement, entered into as of this __ day of ______, 2009, by and between
D&E Communications, Inc., a Pennsylvania corporation (the “Company”), and
_____________, an adult individual and an employee of the Company (“Employee”).

BACKGROUND

In consideration of the execution of this Agreement by Employee, D&E shall pay
to Employee the Award (defined below) on the terms and conditions set forth
herein.

Intending to be legally bound hereby, the parties agree as follows:

1.

Award.

(a) In the event that the Company engages in a transaction in which all of the
outstanding common stock of the Company is acquired by a third party in a
transaction that is consummated on or before ________, 2010 (a “Transaction”),
the Company will award Employee an amount in cash equal to the lesser of (i) $
_________ or (ii) such amount as would not cause the imposition of the Internal
Revenue Code Section 4999 excise tax or would not cause the loss of tax
deductions under Internal Revenue Code Section 280G, subject to the conditions
and restrictions in Sections 1(b) and 4 below. The business day on which the
closing day of the Transaction is to occur is referred to herein as the “Closing
Date,” and if all applicable conditions and restrictions below are satisfied,
the Award will be paid in a lump sum by the Company on the Closing Date (or on
the next business day thereafter).

(b) The Award is specifically conditioned upon the Company consummating the
Transaction on or before the deadline specified in 1(a) above and the Company
shall have no obligation hereunder to make the Award if such date passes without
a Transaction having been consummated. The Award is further specifically
conditioned upon the Employee meeting the employment criteria contained in this
Agreement. The applicable employment criteria are that the Employee must remain
employed by the Company from the date of this Agreement through the Closing
Date, but with the exception that, if Employee is terminated by the Company
without “Cause,” as defined below, or if his employment terminates on account of
death or disability, as defined under a Company-sponsored disability plan
applicable to Employee, prior to the Closing Date he will be treated for
purposes hereof as having remained employed through the Closing Date. The
Employee shall not be eligible for, and shall forfeit, the Award hereunder if he
voluntarily resigns, or is terminated by the Company with Cause prior to the
Closing Date.

2. Cooperation. Payment of the Award is contingent on Employee providing his
full and complete cooperation and support with respect to any contemplated
Transaction, including, but not limited to, participating in any management
presentations in connection therewith and providing his full support to any
management plan with respect to exploration of the Company’s strategic options.
In performing these functions, Employee will maintain total confidentiality
about a possible Change of Control (except to the extent Employee is requested
by the Company’s management to communicate with a potential purchaser), and
represent the Company’s interests in completing a possible Change of Control in
a timely fashion.

 

--------------------------------------------------------------------------------

3. Employment Status. The Employee has an employment agreement with the Company.
This Agreement relates to the Award provided for herein, which is not addressed
in the Employee’s employment agreement, and does not supersede or replace the
existing employment agreement or any provision thereof.

4. Confidentiality. Employee will keep confidential the existence and terms of
the Award and will not discuss it with anyone other than his financial advisor,
his attorney, members of his immediate family (who together must also keep this
information confidential or the Employee will forfeit the Award), and the
Executive Officers of the Company or Vice President of Human Resources of the
Company.

5. Entire Agreement. This Agreement express the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings and negotiations by the parties with respect to such subject and
may be amended only in a writing executed by both parties.

6. Waiver of Breach. The waiver by either party of a breach or violation of any
provision of this Agreement shall not operate as, or be construed to be, a
waiver of any subsequent breach thereof.

7. Benefit. This Agreement shall be binding upon, and shall inure to the benefit
of the parties hereto and their respective heirs, successors and legal
representatives.

8. Governing Law, Etc. This Agreement is made under, and shall be governed,
construed and interpreted by, and in accordance with, the laws of the
Commonwealth of Pennsylvania. The parties hereto agree that any litigation
concerning the subject matter of this Agreement shall be litigated in applicable
Pennsylvania federal or state courts of proper jurisdiction and venue. Both
parties agree to submit to such jurisdiction and venue for all purposes
hereunder.

9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same agreement.

10. Assignment. The Employee’s rights under this Agreement may not be assigned.
The rights of the Company under this Agreement may be assigned. This Agreement
shall be binding upon, and shall inure to the benefit of the parties hereto and
their respective heirs, successors and legal representatives.

11. Enforcement. If, at the time of enforcement of this Agreement, a court shall
hold that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions that are reasonable under
such circumstances shall be substituted for the stated duration, scope, area or
other restrictions.

 

2

 



--------------------------------------------------------------------------------

12. Cause. For purposes hereof, “Cause” shall mean (a) the failure by the
Employee to substantially perform his duties hereunder after notice from the
Company and a failure to cure such violation within thirty (30) days of the date
of said notice or, if said violation cannot be cured within such period of time,
within a reasonable time thereafter, if the Employee is diligently attempting to
cure the violation, but in no event longer than 60 days from the date of the
notice, (b) the dishonesty or gross negligence of the Employee in the
performance of his duties; (c) material violation by Employee of the Company’s
Code of Business Conduct and Ethics; (d) use by the Employee of alcohol which
interferes with the performance of his duties; (e) use by the Employee of
illegal drugs; (f) the breach of Employee's fiduciary duty to the Company or its
shareholders involving personal profit; (g) moral turpitude on the part of
Employee which brings public discredit to the Company; (h) commission by
Employee of workplace violence or harassment; or (i) the material violation by
the Employee of any provision of this Agreement or any policy of the Company not
already addressed above after notice from the Company and a failure to cure such
violation within thirty (30) days of the date of said notice or, if said
violation cannot be cured within such period of time, within a reasonable time
thereafter, if the Employee is diligently attempting to cure the violation, but
in no event longer than 60 days from the date of the notice. The foregoing
notwithstanding, any actions undertaken by Employee at the specific direction of
the Board of Directors of the Company or based upon the advice of corporate
counsel shall not constitute “Cause” hereunder, even if such action is arguably
within the ambit of any of subsections (a) through (i) above.

13. Tax Withholding. This Company may withhold from any delivery of the Award to
Employee pursuant to this Agreement an amount sufficient to satisfy any required
withholding taxes, including the Employee's social security and Medicare taxes
and federal, state and local income tax, with respect to income arising from the
payment of the Award, unless the Employee has separately made arrangements
acceptable to the Company to pay such withholding taxes. The Company shall have
the right to require the payment of any such taxes before making payment
pursuant to the Award.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

Attest:

D&E Communications, Inc.

 

________________________________

By: _____________________________

 

, President

Witness:

 

________________________________

By:______________________________

 

 

3

 



 